Citation Nr: 0609779	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  01-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an increased evaluation for hiatal hernia 
to include gastroesophageal reflux disease, status post 
Nissen fundoplication, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
San Diego, California, Department of Veterans' Affairs (VA) 
Regional Office (RO), which continued the 60 percent 
evaluation for hiatal hernia to include gastroesophageal 
reflux disease, status post Nissen fundoplication.

This case was previously before the Board in October 2003 and 
again in April 2005 when it was remanded to comply with 
recent changes in the law and to afford the veteran a VA 
examination.  The requested development has been completed 
and the Board proceeds with its review of the appeal.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's hiatal hernia to include gastroesophageal 
reflux disease, status post Nissen fundoplication, is 
manifested by symptoms of pain and vomiting, mild 
periumbilical tenderness, use of medication, emesis, no 
hematemesis, melena or anemia and stable weight.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
hiatal hernia to include gastroesophageal reflux disease, 
status post Nissen fundoplication are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for history of 
hiatal hernias, status post Nissen fundoplication in an 
October 1993 rating decision based in part on service medical 
records showing a diagnosis of hiatal hernia.  Private 
outpatient treatment records show that in 1994 and 1995 the 
veteran had recurrent gastrointestinal reflux symptoms with 
manifestations of frequent pyrosis and regurgitation.  

In January 1995, the veteran underwent a repeat laparoscopic 
Nissen fundoplication.  On VA examination in March 1995, the 
veteran complained of regurgitation about four times and 
decreased weight of 10 pounds over the last six months, but 
no complaints of abdominal pain.  Current symptoms were noted 
as mild and nondisabling.  

On VA examination in December 1995, the veteran complained of 
regurgitation of food four times a week, even with slight 
exercise.  The veteran reported no abdominal pain, loss of 
weight, hematemesis or melena.  The report also noted a 
current weight of 184 pounds, and that the veteran's maximum 
weight had been 195 pounds over the last year.  The examiner 
noted no anemia, hematemesis, or melena.  He had monomeric 
evidence of decreased lower esophageal sphincter pressure.  
The examiner also noted recurrent gastroesophageal reflux 
(GERD), and occasional retrosternal pain.  

In January 1995, an endoscopy was performed due to recurrent 
reflux symptoms.  The diagnosis was erosive esophagitis above 
limited Barrett's cuff, and recurrent hiatal hernia with at 
least partial disruption of the Nissen wrap.  

On VA examination in October 2000, the veteran continued to 
complain of heartburn with regurgitation of acid contents of 
the stomach into the esophagus accompanied by nausea and 
vomiting twice a week, after food intake.  

In December 2001, the veteran underwent an 
esophagogastroduodenoscopy.  The duodenum appeared normal and 
there was a small sliding hiatal hernia.  Limited Barrett's 
was seen.  It was recommended that he continue with his GERD 
measures and have the procedure performed again in 2 years.

On VA examination in May 2005, the veteran indicated that his 
symptoms included daily severe heartburn and "dry heaves" 
which was most significant in the morning when he woke up.  
He currently slept with his head elevated.  He was currently 
retired, and did not terminate his employment due to his 
disability.  While he was employed, he did not miss any time 
due to his disability.  He had had two open Nissen 
fundoplications which temporarily relieved symptoms.  He had 
actual emesis two times per week associated with significant 
coughing.  He complained that he was unable to do anything 
physical for 30 to 45 minutes after eating and that the 
violent straining on emesis would make him weak.  On physical 
examination, he was well-developed, well-nourished and in no 
distress.  He had barely visible laparoscopy scars which were 
well healed.  There was mild periumbilical tenderness.  His 
weight was stable.  The diagnoses included gastroesophageal 
reflux disease, hiatal hernia and limited Barrett esophagus.

VCAA - The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA either notified the veteran of the 
evidence necessary to establish an increased rating in the 
March 2001 rating decision, the September 2001 statement of 
the case (SOC), statements of the case (SSOC) issued in May 
2003, November 2004 and September 2005, and VCAA compliance 
letters sent to the veteran in May 2002 and April 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the April 2004 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in September 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).  Further, 
because this decision results in a denial of the claim for 
an increased rating, any failure to provide notice as to the 
effective date of any increased rating is harmless error.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for an increased 
rating for hiatal hernia to include gastroesophageal reflux 
disease, status post Nissen fundoplication.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, which he declined.  VA has provided 
examinations of the veteran.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for hearing loss and tinnitus.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Decision

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The veteran is currently rated 60 percent disabled for his 
service connected hiatal hernia to include gastroesophageal 
reflux disease, status post Nissen fundoplication.  Under 
diagnostic code 7346, a 60 percent evaluation contemplates 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
60 percent evaluation is the highest evaluation possible 
under Diagnostic Code 7346.  The veteran has argued that this 
is not the appropriate code for evaluating his disability 
because it does not reflect the unique nature of his 
disability, which includes two prior failed fundoplications.  
The Board has considered other diagnostic codes, but there is 
no more appropriate code under which the veteran's disability 
may be rated.  For example, a 100 percent disability 
evaluation is possible for ventral postoperative hernia with 
symptoms of massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of the 
muscular and fascial support of the abdominal wall so as to 
be inoperable; however, the veteran's disability picture does 
not approximate this description of disability, nor is he 
more appropriately rated under this diagnostic code by 
analogy.  See 38 C.F.R. § 4.20 (analogous ratings); 4.144, 
Diagnostic Code 7339 (rating postoperative ventral hernia) 
(2005).  His symptoms of disability are most appropriately 
reflected in the criteria under Diagnostic Code 7346 for 
hiatal hernia.

The veteran has argued that he should be granted a higher, 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1); 
however, the Board believes, as did the RO, that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  The 
record does not reflect any recent hospitalization.  Although 
he has alleged that he is unemployable due to his disability, 
the evidence shows that his employment was terminated for 
tampering with a witness.  Prior to this time, he 
specifically denied that his disability affected his work, 
and his disability level has remained constant since this 
time.  Thus, there is also no evidence of marked interference 
with employment.  The record, therefore, is devoid of 
evidence that would take the veteran's case outside the norm 
so as to warrant submission for consideration of the 
assignment of an extraschedular rating. 

The preponderance of the evidence of record is against an 
evaluation in excess of 60 percent for hiatal hernia to 
include gastroesophageal reflux disease, status post Nissen 
fundoplication.  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased evaluation for hiatal hernia to include 
gastroesophageal reflux disease, status post Nissen 
fundoplication, is denied.


REMAND

In the Board's October 2003 remand, the Board noted that the 
veteran was claiming that he was unemployable and had 
therefore raised a claim for a total disability rating due to 
individual unemployability (TDIU) due to service connected 
disabilities.  The Board further noted that this issue had 
not been the subject of a rating decision and it was referred 
to the RO for appropriate action.  The RO did not develop 
this claim, perhaps because the veteran was actually employed 
at the time; however, since then the veteran is no longer 
working and has formally requested adjudication of the claim 
for TDIU, even presenting argument disagreeing with the RO's 
failure to adjudicate this claim.  With one disability rated 
at 60 percent disabling, he meets the criteria for 
consideration for TDIU, assuming he also presents evidence 
that he is unable to secure a substantially gainful 
occupation as a result of his service connected disabilities.  
See 4.16(a).  This claim must be addressed by VA.  See Norris 
v. West, 12 Vet. App. 413 (1999); Roberson v. Principi, 251 
F.3d 1378 (2001).  

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his hiatal hernia to include gastroesophageal 
reflux disease, status post Nissen fundoplication, when the 
TDIU issue is raised by assertion or is reasonably indicated 
by the evidence, regardless of whether the RO has expressly 
addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 
16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  But the question of TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
on the disability or disabilities that are the subject of the 
increased rating claim.  VAOPGCPREC 6-96.  Here, this is 
indeed the situation, as evidenced by the statements 
mentioned.  However, review of this matter at this time would 
be premature.  The veteran should be afforded a VA 
examination to address the question of his employability.  
See 38 C.F.R. § 3.159 (2005); Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a total 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran is unable to secure and follow 
substantially gainful occupation due to 
his service-connected hiatal hernia to 
include gastroesophageal reflux disease, 
status post Nissen fundoplication.  If 
any medical opinion cannot be given 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

3. Adjudicate the veteran's TDIU claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


